Citation Nr: 0732370	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
April 1970 to February 1972, to include duty in Vietnam.  The 
veteran additionally had several periods of service in the 
U.S. Army Reserves, Alaska Army National Guard, and the 
Oregon Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  There is psychiatric evidence to show that the veteran 
has a diagnosis of PTSD due to pre-service and in-service 
stressors; however, he did not have combat duty and the 
claimed in-service stressors have not been verified by 
service records or other credible evidence.  

2.  There is no medical evidence of a low back disability 
during active service or for many years thereafter, nor is 
there competent evidence that links the veteran's current low 
back disability, diagnosed as degenerative disc disease of 
the lumbar spine, to any incident of or finding recorded 
during service.  



CONCLUSIONS OF LAW

1.  Service Connection for PTSD is not warranted. 38 U.S.C.A. 
§§ 1110, 5103, 5103A; 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007). 

2.  Service Connection for a low back disability, to include 
degenerative disc disease of the lumbar spine, is not 
warranted.  38 U.S.C.A. §§ 101(24) 1110, 1112, 1113, 5103, 
5103A; 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303. 3.307., 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In December 2000, January 2001, and September 
2003 letters, the veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran did not initially receive notice that was fully 
compliant with VA's duty to assist.  However, with the 
dispatch of the September 2003 VCAA letter and subsequent 
issuance of the February 2006 statement of the case, any 
defect with regard to notification was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for PTSD and a low 
back disability.  Thus, any question as to timing of 
notification for the rating or effective date to be assigned 
is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Under this circumstance, any prejudice raised by the failure 
to provide notice of the Dingess requirements is rebutted.

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claims for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The service medical records are devoid of any findings 
relating to a low back injury or disability.  The veteran's 
low back disability is not apparent until many years post-
service and there is no competent evidence that suggests a 
current low back disorder is linked to service.  Simply 
stated, the standards of McLendon are not met.  Under these 
circumstances, there is no duty to obtain a VA examination or 
medical opinion with respect to this claim.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4).

Turning next to the claim for service connection for PTSD, 
the Board notes that the diagnosis is not in dispute and 
there is some competent evidence that links PTSD, at least in 
part, to an alleged in-service stressor.  However, the 
veteran did not engage in combat while on active duty and; as 
explained in more detail below, the primary impediment to a 
grant of service connection here is an absence of 
verification of an alleged in-service stressor.  Accordingly, 
there is no duty to obtain VA examination or psychiatric 
opinion regarding this claim as well.  Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113,  (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," as in this case, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Analysis-PTSD

The veteran contends that his active service in Vietnam 
included the witnessing and participation in several events 
which were significantly traumatic, and that as a result of 
exposure to these events, he developed PTSD.  In several 
clinical reports dating over recent years, the veteran has 
been diagnosed with PTSD as a result of a combination of 
combat and personal trauma in Vietnam and childhood trauma.  
The earliest diagnosis is from December 2000, and there are 
multiple mental health treatment notes from that time frame 
onward which confirm the diagnosis.  The veteran's service 
records do not show a psychiatric disorder and it is not 
contended otherwise.  The veteran contends that his PTSD is 
causally linked to service, to include combat duty and an 
alleged rape.  There is a competent opinion that links the 
veteran's PTSD, in part, to an alleged in-service stressor, 
albeit from a nurse practitioner rather than a psychiatrist 
or psychologist.  Thus, this appeal turns on the question of 
whether there is sufficient evidence of record that verifies 
an alleged in-service stressor upon which a diagnosis of PTSD 
was made.  See 38 C.F.R. § 3.304(f).    

The veteran's personnel records indicate service in Vietnam 
as a heavy equipment mechanic, with award of the Vietnam 
Service Medal (VSM) and Army Commendation Medal.  The veteran 
asserts that his PTSD is a result of combat as well as other 
trauma, to include a sexual assault, occurring while he was 
in Vietnam.  He specifically alleges that he was exposed to 
hostile enemy fire during his tour in Vietnam and that at one 
point, he found a group of soldiers stealing his belongings 
and when he confronted them, he was allegedly raped at 
knifepoint.  

The service personnel records show that the veteran was not 
awarded a combat decoration such as the Purple Heart Medal or 
Combat Infantryman Badge and there is no other evidence to 
confirm combat duty.  The lack of combat decoration does not, 
in and of itself, mean that there was no exposure to combat.  
It does, however, mean that a combat stressor cannot be 
conceded without some sort of verification.  See 38 U.S.C.A. 
§ 1154.  The veteran's service personnel records show that he 
was decorated for meritorious service, not for valor, and his 
Military Occupational Specialty (MOS) is not consistent with 
combat duty.  There are no "buddy" statements or other lay 
testimony which could place the veteran in combat, other than 
the veteran's own unsubstantiated assertions.  Given the 
totality of these circumstances, the Board finds that the 
veteran did not have combat service.  

With regard to the allegation of sexual assault, the Board is 
cognizant that such events are typically not included in 
official records as, due to their sensitive nature, they 
often go unreported.  The veteran was informed by a September 
2003 letter that he could supply other types of evidence, 
such as "buddy statements" from in-service comrades, 
letters written home during service, or statements of his 
friends, family members, or associates who knew him at the 
time and who might be able to corroborate the existence of 
the assault.  The veteran had knowledge of the need to obtain 
this type of evidence, but did not respond with anything 
other than his own lay testimony.  As to the medical opinion 
of a mental health nurse practitioner that links the 
veteran's PTSD, at least in part, to an in-service sexual 
assault, the Board has considered the statement from that 
clinician that it has been very hard for the veteran to 
discuss the occurrence of the event in his therapy sessions.  
Unfortunately, without some sort of corroboration that the 
alleged assault took place (be it a police report or a 
statement from a friend who noticed a substantial change in 
the veteran's behavior at the time of the event, etc.), the 
Board cannot concede the existence of the claimed stressor.  

In support of the finding of a lack of verification of a 
stressor during service, to include an alleged rape, the 
Board finds that, in addition to the absence of any 
supportive lay evidence or contemporaneously recorded medical 
or psychiatric evidence of any type of in-service assault, 
there no indication of any deterioration of performance 
during service in the service personnel records or service 
medical records.  See M21-1, Part III, 5.14c(7)(a)-(o); see 
also 38 C.F.R. § 3.304(f)(3) (2006); Patton v. West, 12 Vet. 
App. 272 (1999) (holding that certain special M21 manual 
evidentiary procedures apply in PTSD personal assault cases).  
There is also the question of credibility.  Given the 
veteran's claim that he had combat duty, which is 
contradicted by the service record, and the absence of any 
supportive lay evidence, the Board seriously questions the 
veracity of the veteran's testimony and statements that he 
found a group of soldiers stealing his belongings and when he 
confronted them, he was raped at knifepoint.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court held that the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  See 
also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in this case the history reported by the veteran on 
examination is contradicted by the record.  In Kowalski, the 
Court reaffirmed its earlier holding that in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Moreover, the establishment of service connection 
for PTSD in particular requires, in pertinent part, credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128 (1997). In this case there is no such 
evidence.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Analysis-Low Back Disability

The veteran contends that he developed a low back disability 
during his active service in the U.S. Army.  He specifically 
asserts that he was struck in the back by a steel rod during 
his heavy equipment maintenance duties.  

Regarding the question of a current disability, the veteran 
has several clinical findings of low back pain, with a 
confirmed diagnosis of minimal degenerative disc disease by a 
November 2001 magnetic resonance imaging (MRI) study.  Thus, 
the issue at hand is whether this current disability began 
during or as a result of service.  

There is no indication in the service medical records of any 
complaint, treatment, or diagnosis of a low back injury or 
disability.  Indeed, the veteran did not mention any pain in 
the back at his service separation examination, which also 
noted no musculoskeletal abnormalities upon objective 
evaluation.  The record also contains numerous physical 
examination reports from the veteran's Reserve and National 
Guard service, which are also negative for a low back 
disability with normal examinations of the lumbosacral spine.  
As the veteran did not engage in combat with the enemy, his 
assertion regarding an in-service back injury may not be 
presumed.  See 38 U.S.C.A. § 1154.  

The first diagnosis of degenerative disc disease is in 
November 2001, many years after active service and several 
years after reserve duty, and there is no opinion which links 
a current low back disability to an incident of active 
service, active duty for training or inactive duty for 
training.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  Furthermore, the veteran has not 
submitted any additional lay testimony, such as a "buddy 
statement" which would serve to corroborate his allegation 
of an in-service accident occurring during duty in Vietnam.  
In the absence of competent evidence of a nexus between a 
current low back disability and a verified in-service finding 
or event, the veteran's claim must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Boyer, supra; Mercado-Martinez, 
supra; Cuevas, supra.

As with the claim for PTSD, the preponderance of the evidence 
is against the claim for service connection.  Accordingly, 
the benefit of the doubt doctrine is not applicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a low back disability, 
to include degenerative disc disease of the lumbar spine, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


